Ross, J.
The appellee brought this action against the appellants, James L. Barley and Charles Barley, doing business together as partners, to recover for a quantity of wheat alleged to nave been sold to them by appellee. After issues joined the cause was submitted to a jury for trial and a verdict returned in favor of ap*522pellee, assessing his damages at $469.13. Wiih their verdict the jury returned a number of interrogatories, submitted to them at the request of the appellants, with their answers thereto. Thereupon the appellants moved “that judgment be rendered against the defendants for the sum of $297.76, upon the answers of the jury to the interrogatories propounded to the jury, notwithstanding the general verdict.” . -
Filed September 18, 1895;
petition for rehearing overruled November 6, 1895.
The motion was overruled by the court, and the action of the court in its ruling thereon is the only question presented by the record on this appeal.
The court did not err in overruling this motion, unless the answers to the interrogatories were sufficient to warrant the court in holding that the damages assessed in the general' verdict were excessive in the sum of $171.37.
If we accept as true the contention of counsel for appellant that the answers to the interrogatories show that the appellants were liable to the appellee for but 763 bushels and 25 pounds of wheat, instead of 963 bushels and 25 pounds,'it was not error to overrule the motion, for the answers show that the wheat was worth 50 cents per bushel, and this, according to appellants’ own.showing, was sufficient to authorize a judgment in favor of appellee for $381.71.
The court below did not err in overruling this motion.
Judgment affirmed.